Citation Nr: 1616359	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-09 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable initial disability evaluation for peripheral vascular disease (PVD), right lower extremity.

2.  Entitlement to a compensable initial disability evaluation for PVD, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to July 1971.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from December 2008 and September 2009 rating decisions of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board Remanded the appeal in January 2014 so that a Travel Board hearing could be conducted.

Following the Board's January 2014 remand, the Veteran reiterated his request for a hearing before the Board.  A Travel Board hearing was conducted by the undersigned in August 2014.  The transcript of that hearing is associated with the Veteran's Virtual VA electronic file.  The certified issue returns to the Board following the requested hearing.

The Board notes that the Veteran has been granted a total disability rating based on unemployability (TDIU), effective from October 2010.  The Veteran has also been awarded service connection for hypertension and diseases associated with hypertension, to include renal insufficiency and PVD.   

The Board notes that, after the RO effectuates the increased ratings granted in the decision below, the RO should review the ratings assigned for the Veteran's service-connected disabilities to determine whether the Veteran may meets the criteria for eligibility for special monthly compensation (SMC).  In this regard, the Board notes that the Veteran has been awarded TDIU, and, with assignment of the ratings below, may have a single disability, hypertension and service-connected disabilities secondary to hypertension, for which a 60 percent or higher evaluation may be awarded, separate from TDIU.  This issue is REFERRED to the RO for any necessary action.  

The Veteran's claims file is now wholly electronic.


FINDINGS OF FACT

1.  From October 30, 2008 through May 6, 2009, the Veteran had diminished peripheral pulses, and an ankle-brachial index (ABI) of 0.9 or less in the left lower extremity, with an ABI greater than 1.0 in the right lower extremity.

2.  From May 6, 2009, the Veteran had diminished peripheral pulses, claudication on walking, and an ankle brachial index of 0.9 or less, and the Veteran testified that he remains able to walk for about 15 minutes on initial ambulation before requiring a rest break. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable, 20 percent initial evaluation for PVD, left lower extremity, but no higher rating, are met from October 30, 2008, but no earlier.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7114 (2015).

2.  The criteria for a compensable, 20 percent initial evaluation for PVD, bilateral (left and right) lower extremity, but no higher rating, are met from May 6, 2009, but no earlier.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7114 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a compensable evaluation for PVD of the lower extremities.


Claims for increased initial ratings for service-connected disabilities

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

A rating granted following an initial award of service connection may be "staged," that is, comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Under 38 C.F.R. § 4.104, Diagnostic Code 7114, the minimum compensable rating, a 20 percent rating, is warranted with claudication on walking more than 100 yards, and, diminished peripheral pulses, or ankle/brachial index (ABI) of 0.9 or less.  A 40 percent rating is warranted with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and, trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  
A 60 percent rating is warranted with claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ABI of 0.4 or less.  

Note (1) defines ABI as the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.

1.  Evaluation for PVD beginning in May 2008

In early 2008, the Veteran manifested difficulty walking.  Medical evaluation disclosed that the Veteran was having claudication as a result of PVD.  Stenting was recommended for improvement of the Veteran's circulation in his lower extremities.  Bilateral iliac stenting was performed during VA hospitalization in April 2008.  Following the surgical procedure, the Veteran's ABI in each lower extremity was measured as greater than 1.0.

In May 2008, the Veteran submitted a claim for service connection for PVD.  The claim was granted, and a noncompensable initial evaluation was assigned.  The Veteran disagreed with the initial evaluation.  

At the time the Veteran filed his May 2008 claim for service connection for PVD, he was status post stenting, and post-operative evaluation disclosed and ABI he denied claudication, post-surgical evaluations described his peripheral pulses as normal, and his post-surgical ABI in each lower extremity was greater than 1.0.  Therefore, he did not meet the criteria for a compensable evaluation for PVD in either leg.  

The Board acknowledges that the Veteran's ABI index in each leg would have warranted a compensable evaluation prior to the April 2008 surgery, but, as the claim for service connection was not filed until after the April 2008 surgical treatment, the Veteran's PVD had improved and was no longer compensable, as of the May 2008 claim for service connection.  

When several months had elapsed after the Veteran's surgery, he began to complain that his prior symptoms were returning.

2.  Evaluation of PVD from October 30, 2008

On VA examination conducted in October 2008, the Veteran denied claudication, resting pain, or cramping pain in the lower extremities.  The examiner noted that claudication had been present prior to the insertion of stents.  The Veteran was able to walk "rapidly" without any assistive device.  The ABI in the right leg was 1.01; the ABI in the left leg was 0.9.  The Veteran reported that the initial improvement in the circulation to his legs that he noticed after the surgery was disappearing, and he was beginning to have symptoms in the lower extremities.   

On objective examination, the Veteran's posterior tibial pulses were "very, very difficult to feel" bilaterally.  Dorsalis pedis pulses were palpable but with a greatly diminished volume bilaterally.  The examiner stated that the Veteran's hair growth was scant below the knees.

There was no objective measurement of how far the Veteran was able to walk without claudication.  However, the October 30, 2008 VA examination objectively showed that his peripheral pulses were reduced in both legs, and the ABI was 0.9 in the left leg.  Resolving doubt in the Veteran's favor, it is factually ascertainable that the Veteran met the criteria for a 20 percent evaluation for PVD of the left leg as of October 30, 2008.  

In contrast, although the Veteran's peripheral pulses were difficult to palpate in the right lower leg at the October 2008 VA examination, his ABI in the right lower extremity objectively remained above 1.0.  Thus, the preponderance of the evidence during this period remains unfavorable to a compensable evaluation for PVD in the right lower extremity.  



3.  Evaluation of PVD from May 6, 2009

May 6, 2009 VA peripheral vascular disease clinic treatment records reflect that the Veteran reported "some" recurrence of leg and calf pain bilaterally.  The Veteran reported that he was unable to walk more than about two blocks, and unable to continue until he had rested for five or 10 minutes.  The provider noted that the Veteran's bilateral femoral pulse was palpable, but right dorsalis pedis, right posterior tibial, left dorsalis pedis, and left posterior tibial pulses were noncompressible.  See May 2009 VA PVD clinic attending note.

Beginning from the May 6, 2009 outpatient evaluation, attempts were made to calculate the Veteran's ABI, but an ABI calculation could not be completed in either leg because the Veteran's pulses in the feet were noncompressible bilaterally.  The treating provider recommended that the Veteran have a peripheral angiogram.  However, the Veteran declined.  He reported that he was having lower extremity claudication, but preferred to continue his current exercise and medication, rather than undergo angiogram and possible revascularization.  See June 2009 PVD clinic NP note.

The treating provider who evaluated the Veteran in July 2009 concluded that the ABI index for the right lower extremity was 0.8 and at the left lower extremity was 0.78.  The clinical records reflect that the symptoms present in July 2009 were relatively unchanged from May 6, 2009.  Resolving doubt in the Veteran's favor, the Board assumes that the ABI calculated for each leg in July 2009 was present at the time of the May 6, 2009 outpatient evaluation.

An ABI of less than 0.9 warrants a 20 percent evaluation.  Resolving doubt in the Veteran's favor, it is factually ascertainable that the Veteran had an ABI below 0.9 in each leg as of May 6, 2009.  However, the ABIs found in July 2009, referable to the May 6, 2009 clinical presentation, are not below 0.7 in either leg.  Therefore, the criteria for a 40 percent evaluation, or a higher evaluation for PVD in either leg were not met.

An April 2011 treatment note reflects that the Veteran complained of worsening claudication symptoms.  The provider described left leg numbness, diminished pulse, and coolness of the Veteran's left foot.  The provider noted the prior ABIs.  In April 2011, VA advised the Veteran, by letter, that he could request to be seen in the PVD VA outpatient clinic, if he was interested in revascularization or peripheral angiogram.  The letter noted that the Veteran had refused this treatment in the past, and offered him an opportunity to obtain this treatment if he changed his mind.

Records of VA hospitalization in October 2013 disclose that the Veteran was admitted for evaluation of chest pain.  Providers noted the Veteran's past history of PVD, noting that no specific treatment of PVD was required or recommended while the Veteran was being treated for chest pain. 

January 2014 VA outpatient records reflect that the Veteran was in a cardiology rehabilitation program.  He was using a treadmill, under supervision, for about 12 minutes at a stretch, with some repetitions.  The Veteran complained about hip pain after seven minutes on the treadmill, but declined to be seen for evaluation of PVD.  The Veteran also declined any additional diagnostic testing.  The Veteran reported some claudication, but he denied that the claudication was limiting and refused further evaluation of PVD.

At his August 2014 Travel Board hearing, the Veteran testified that he had difficulty going up steps, and would have to rest for several minutes after going up as few as 8 steps.  He stated that he was not wheel-chair-bound, but did use a wheelchair as a way to take breaks from walking several times a day.  He testified that leg pain made it difficult for him to mow the lawn.  He stated he was able to walk longer before he had to rest in the morning, and that the length he could walk declined during the day.  The Veteran's wife testified that he spent a lot of time in bed.

No ABI testing has been performed since 2009, and the Veteran has declined objective testing.  Therefore, evaluation of disability due to PVD must be based on the observation of the Veteran's ability to walk without claudication.  The Veteran has indicted that he is able to mow his lawn, although he must rest several times for lengthy periods in order to accomplish the task.  The clinical evidence is consistent with the Veteran's testimony that, as recently as 204, he was exercising up to 13 minutes at a time on a treadmill as part of his cardiac rehabilitation.  The medical evidence also reflects that the Veteran would begin to suffer from hip pain before leg pain began during the use of the treadmill.  The lay and medical evidence also make it clear that the Veteran uses a wheelchair intermittently during the day to reduce his leg pain.  

While these descriptions provide the Board with an overall picture that the Veteran is able to walk enough to perform self-care and walk within the confines of his home, he is not able to walk more than a short distance on level ground before resting.  The evidence does not conclusively show whether the Veteran is able to walk more than 100 yards, or is limited to less than 25 yards, and does not objectively show whether he is able to walk at a pace of more than or less than 2 miles per hour on level ground.  

The Board finds that the evidence of treadmill use for about 12 minutes at a time, and the Veteran's testimony that he was able to mow the his lawn is more consistent with a 20 percent evaluation for PVD in each lower extremity than with a 40 percent evaluation.  

Again, the Board acknowledges that it is possible that the Veteran's ABI may be reduced since it was last measured in 2009, but the Veteran has declined objective examination of the extent of the increase in disability due to PVD.  However, the record as a whole reflects that the Veteran has decided that the limitations due to PVD are not of such severity that he wishes to undergo further diagnostic evaluation or surgical treatment.  

The Board finds that the Veteran's ability to walk 12 minutes at a time on a treadmill, and his testimony that he mows his own lawn, is inconsistent with an evaluation in excess of 20 percent for either lower extremity.  It is not factually ascertainable that the Veteran's PVD disability limits him to walking no more than 100 yards on a level grade at a pace of 2 miles per hour.  The Veteran's testimony that he remains able to work on mowing his lawn, even with rest breaks being required, is substantial and persuasive evidence that the Veteran's PVD is not as severe as would be expected if the disability was 40 percent disabling in either or both lower extremities.  VA cannot require the Veteran to undergo diagnostic testing to determine is the criteria for a higher evaluation are met.  However, to the extent that factual uncertainly regarding the severity of PVD results from the Veteran's unwillingness to undergo further evaluation or treatment, the evidence is not in equipoise to grant an evaluation in excess of 20 percent for PVD of either lower extremity.

Extraschedular evaluation

The Board has considered whether referral for consideration of an extraschedular rating in excess of 20 percent for PVD of either lower extremity is required.  38 C.F.R. § 3.321(b).  Such referral is required if the criteria for the 20 percent rating in effect fail to contemplate or encompass all social and occupational impairment resulting from the service-connected PVD.

The Veteran himself has declined further diagnostic or surgical intervention which might show that the disability has increased in severity.  The fact that the Veteran does not wish to seek further evaluation of PVD is a persuasive indicator that the Veteran himself does not perceive the disability as warranting the pain of further medical treatment.  The medical evidence as a whole reflects that the Veteran has several health impairments, including PTSD, renal insufficiency and ischemic heart disease.  

While the medical evidence establishes that the Veteran has numerous severe symptoms, those symptoms are attributed to and compensated for under several Diagnostic Codes.  The Veteran has not identified any specific symptom of PVD that should be compensated that is not encompassed in the evaluation.  The Board recognizes, for example, that the Veteran uses a wheelchair to give his legs a rest if he must engage in prolonged ambulation.  However, the Veteran has clearly testified that the use of the wheelchair is intermittent.  While continuous, or near-continuous, use of a wheelchair could be an indicator of increased severity of PVD in the lower extremities, the Veteran has clearly identified that such facts are not present in this case.  

He has been granted TDIU, which entitles him to compensation at the 100 percent rate, as a recognition that his service-connected disabilities result in unemployability, even though the schedular ratings assigned for those disabilities do not total 100 percent.  The grant of TDIU requires a finding that the Veteran has occupational impairment that is not contemplated in the schedular ratings.  In effect, the Veteran has already been granted total compensation on an extraschedular basis.

The Board finds that the rating criteria are adequate to evaluate the disability due to PVD in this case.  Referral for consideration of an extraschedular rating for PVD of the lower extremities is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board acknowledges that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  An award of TDIU has already been granted.  That award is, as noted above, a recognition that the Veteran has occupational impairment that is not contemplated in the schedular ratings.  As TDIU has already been awarded, there is no exceptional circumstance that requires referral for consideration of an extraschedular rating for the combined effects of the Veteran's service-connected disabilities.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the increased initial ratings at issue follow an initial grant of service connection.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven.  No additional notice under section 5103(a) is required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran does not contend that there has been any defect in the notice to him, and has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VA's duty to notify has been satisfied.  

VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Veteran's service treatment records and service personnel records are associated with the file.  VA treatment records are associated with the electronic record.  The Veteran has submitted written statements.  Records were sought from the private provider for whom the Veteran provided identifying information, but those records are unrelated to the severity of PVD, the service-connected disability addressed in this appeal.  

The Veteran was afforded VA examinations specific to PVD in 2008 and 2009.  These VA examinations were sufficiently thorough and adequate to provide a complete evaluation with regard to each criterion for rating PVD.  Since that time, the Veteran has declined further treatment or diagnostic examinations of lower extremity PVD, so there is no objective evidence available as to criteria based solely on diagnostic examination results.  However, the VA treatment records are sufficient to substantiate the Veteran's testimony as to the criteria which may be based on lay observation.  

Additionally, as noted in the Introduction, the Veteran testified at a hearing before the undersigned in 2014, in compliance with the action ordered in the Board's 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (Board's remand instructions entitle a claimant to substantial compliance with those instructions).

A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the severity of PVD in each lower extremity.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

In summary, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

ORDER

An increase from a noncompensable initial evaluation to a 20 percent initial evaluation for PVD, left lower extremity, is granted, October 30, 2008, subject to law and regulations governing the effective date of an award of compensation.  

An increase from a noncompensable initial evaluation to a 20 percent initial evaluation for PVD, right lower extremity, is granted from May 6, 2009, subject to law and regulations governing the effective date of an award of compensation.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


